Acknowledgements
This communication is in response to applicant’s response filed on 03/11/2022.
Claims 1, 11, 13, 17, and 23 have been amended. Claims 5, 12, 16, 18-19, and 26 have been cancelled.
Claims 1-4, 6-11, 13-15, 17, 20-25, and 27-31 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Samid (US 20170249607) in view of Arora (US 20180276663) does not teach or suggest “issuing a refund coin, at the same time as issuing the payment coin, based on the commitment to the combination of attributes,” as recited in amended claim 1, and examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for claims 11, 13, 17, and 23, and examiner respectfully argues that applicant’s argument is moot for the same reasons listed above for claim 1. 
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 11, 13, 17, and 23. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claim 1, 11, 13, 17, and 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-11, 13-14, 17, 20-24, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Samid (US 20170249607) in view of Gamaroff (US 20200167741).

Regarding Claims 1, 11,13, 17, and 23, Samid teaches receiving a first request to withdraw a payment coin (Paragraph 0030 teaches Players: (i) the mint, (ii) Alice—a trader requesting a group-privileged coin from the mint); receiving a commitment to a combination of attributes for the payment coin (Paragraphs 0030 and 0026 teach an Issuance Procedure: (a) Alice submits a group-id, (A), requests the mint to issue her a group-privileged coin; (b) the mint returns a random number, (R); (c) Alice provides A and R, (A+R), to the group administrator to sign with an agreed upon private key: Sa=(A+R)signed; and (d) Alice passes S to the mint; the meta-data on the coin designates it as group-privileged coin; the meta-data being comprised of (i) identification parameters, including identification of the person or entity, or group of people that have the exclusive right to redeem the coin, (ii) terms of payment parameters, including, but not limited to expiration date, redemption validity date, product or service, specific or type that must be purchased by that coin, and any other logical term, (iii) Security parameters); creating the payment coin based on the commitment to the combination of attributes (Paragraphs 0141 teaches the structure of Dual String Option digital coin, in accordance with various embodiments; in part (a), FIG. 3 shows the structure of the digital coin where N represents the identification (name, number) of the coin, A represents the coin attributes string, V represents the coin value string, I represents the coin interpretation string, and C represents the string that contains cryptographic parameters; the coin value string, V is comprised of pseudo random bits and perfectly random bits; the coin interpretation string I contains the following parameters: d—the $/bit factor, s—the bit count in V where the extract value string starts, e—the bit count in V where the extract value string ends; the figure features the formula used to determine the value of the coin); and issuing the payment coin in exchange for a first asset, wherein each attribute of the combination of attributes represents a different portion of a total value of the payment coin and a partially spent value of the payment coin is based on a revealed subset of the combination of attributes of the payment coin (Paragraphs 0030 and 0142 teach (e) the mint verifies the identity of A+R by decrypting Sa with the public key of the group administrator, and then issues the group-privileged coin to Alice; FIG. 3 shows how the V string can contain any number of extract-value sub strings. The starting bit and ending bit in V of each such extract value string (or say, equivalently: substring) is identified in I, the coin interpretation string, which also identifies the $/bit value for each extract-value substring; the value of the coin is the sum values of all the extract-value substrings that comprise it).
However, Samid does not explicitly teach issuing a refund coin, at the same time as issuing the payment coin, based on the commitment to the combination of attributes; and spending the refund coin to issue a refund for an unspent portion of the payment coin, wherein the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin and the determined value is received by revealing the unrevealed set of attributes of the payment coin.
Gamaroff from same or similar field of endeavor teaches issuing a refund coin, at the same time as issuing the payment coin, based on the commitment to the combination of attributes (Paragraphs 0064, and 0057, 0068, 0070, and 0082 teach a transfer module processes a distributed ledger transaction which transfers digital assets from an account associated with a source entity (e.g., customer) to a temporary account; the transfer module creates a temporary distributed ledger account that is associated with the recipient entity (i.e., merchant); this blockchain address can be used to represent the temporary account in subsequent digital asset transfers; the temporary blockchain address is also used as an interstitial change address; a ledger entry comprises a first temporary blockchain address (e.g., comprises payment coin) used as a destination for the transfer, and a second temporary blockchain address used as an interstitial change address (e.g., comprises refund coin) (i.e., the payment coin and refund coin are issued at the same time because both are created when the ledger entry is created); the transfer module may process the distributed ledger transaction by submitting an entry to the distributed ledger; the entry may comprise a source indicator set to a blockchain address for an account held by the second entity to the transaction, a destination indicator set to a blockchain address for the temporary account, and a change address set to an interstitial change address; the entry specifies a source entity address as the source of the transfer, the temporary account address as the destination, and an interstitial change address as the change address of the transaction); and spending the refund coin to issue a refund for an unspent portion of the payment coin, wherein the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin and the determined value is received by revealing the unrevealed subset of attributes of the payment coin (Paragraphs 0047 and 0091-0092 teach a transaction, such as a spending transaction, may also specify a change address, which is a blockchain address to which the UTXO of the transaction is assigned; the change address may be set to be the owner of the assets being transferred, such that the owner receives any unspent transaction output; the transfer module sets the change address to be an interstitial change address; the ledger entry will therefore indicate that any funds beyond the specified amount should be assigned to the specified interstitial change address; the transfer module submits the distributed ledger entry for recordation in the distributed ledger).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Samid, which teaches generating a payment coin based on a combination of attributes, to incorporate the teachings of Gamaroff which teaches issuing a refund coin, at the same time as issuing the payment coin, based on the commitment to the combination of attributes; and spending the refund coin to issue a refund for an unspent portion of the payment coin, wherein the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin because generating a payment coin based on a combination of attributes would be performed the same way even with the addition of issuing a refund coin based on the commitment to the combination of attributes, and spending the refund coin to issue a refund.
There is motivation to combine Gamaroff into Samid because the use of an interstitial change address provides technical advantages, including but not necessarily limited to enabling efficient authorization of the requested transaction, enabling the provision of detailed transaction information, and avoiding the exposure of either entity's transaction history to the public blockchain (Gamaroff Paragraph 0066).
Regarding Claims 1, 11, 17, and 23, Samid teaches a method for managing an e-cash transaction (Abstract teaches methods are provided for constructing a digital money from concatenated or otherwise linked bit strings; several applications of digital coins include (i) means to secure the use of money according to the prevailing understanding between payer and payee, (ii) a method by which a mint entity that mints and redeems digital money collaborates with traders to jointly earn interest, or jointly gamble in the stock market, or other markets, (iii) a method by which a mint entity that mints and redeems digital money collaborates with merchants, their customers, and credit-extending entities (CEE) to allow the CEE to extend credit to selected group of customers, so that these customers can shop with any participating merchant, and (iv) a method for utility consumption on a real-time basis by splitting digital coins at a rate that pays exactly for the utility measure being consumed).
Regarding Claim 13, Samid teaches a system for managing an e-cash transaction (Paragraph 0010 teaches a computer system that includes a processor, and a memory coupled to a bus for storing instructions to be executed by said processor).

Regarding Claims 2 and 14, the combination of Samid and Gamaroff teaches all the limitations of claims 1 and 13 above; and Samid further teaches receiving a second request to redeem the partially spent value of the payment coin (Paragraph 0028 teaches the terms of payment will specify a named entity, (individual or organization), identified by unique attributes, such that only that named entity will be allowed to redeem the digital money (to be paid in nominal currency for its face value), and such that all others will denied the option to redeem the digital coin); confirming validity of the payment coin (Paragraph 0030 teaches a Redemption Procedure: (f) Bob submits to the mint a group privileged coin along with his group-id, B (g) the mint return a random number, R; (h) Bob submits (B+R) to the group administrator, (i) the group administrator signs (B+R) with its private key: Sb=(B+R)signed, (j) Bob submits Sb to the mint, (k) the mint verifies (B+R) by decrypting Sb with the group public key, (1) the mint then redeems the coin to Bob); receiving the revealed subset of the combination of attributes (Paragraphs 0141-0142 teach the identity of the coin is carried by the identities of the bits s, s+1, s+2, e (the extract value string); the value of the coin is the sum values of all the extract-value substrings that comprise it; one could use this multiple extract value string configuration to build a coin from various size sums so that one could use the coin splitting method, and split off cents, or parts of a cent, split off dollars, hundreds of dollars, thousands of dollars, or any other resolution, where each extract value string corresponds to one such resolution by its specified $/bit d value); confirming the validity of the revealed subset of the combination of attributes (Paragraph 0141 teaches to redeem the coin, the redeemer will have to know the exact identities of the extract-value string: bits s, s+1, . . . e; the underlying idea here is that the coin is expressed per identity and value by two strings: I and V, where V is a randomized string that successfully resists any attempt to discern a pattern therein; while it is best to build the extract-value string (bits s to e) from perfectly randomized bits (like measuring radioactive decay), one could implement the method using pseudo-random bits for these extract value strings; for example, Bob's value string shows s=2001, and it comprises: e−s+1=2200−2001+1=200 bits or $2.00); and providing a second asset for the partially spent value of the payment coin (Paragraph 0164 teaches Bob could contact the mint with the identities of the bits that Alice sent him, and validate with the mint that the bits are properly identified, and the payment is bona fide (i.e., Bob could redeem coin for $2.00)).

Regarding Claims 3 and 24, the combination of Samid and Gamaroff teaches all the limitations of claims 2 and 23 above; and Samid further teaches wherein the first request is received from a buyer, the second request is received from a seller, and the payment coin is issued by a bank with an account of the buyer (Paragraph 0041 teaches Alice may wish to sell credit to Bob; she will order POD coins from the mint, nominal value $x, and will pass on these coins to Bob; Bob at some later point in time may wish to buy merchandize for $y≦$x; Bob will remit to the merchant, the POD coins he got from Alice; the merchant will submit the coins to the mint to validate them; Alice will have to use some cryptographic protocol to satisfy herself that it is Bob who submitted these coins for redemption, and then she would pay the mint the nominal value of the coin submitted by Bob, namely $y; once the mint is paid by Alice, the mint will validate the coins to the merchant, or simply pay to his account, either with mint money or otherwise).

Regarding Claims 7 and 28 the combination of Samid and Gamaroff teaches all the limitations of claims 1 and 23 above; however, the combination does not explicitly teach confirming an identity of an entity that attempts to spend the refund coin.
Gamaroff further teaches confirming an identity of an entity that attempts to spend the refund coin (Paragraphs 0047 and 0025 teach the change address may be set to be the owner of the assets being transferred, such that the owner receives any unspent transaction output; a third transaction comprising transferring at least a portion of the second amount of the second asset to a mobile currency account; the mobile currency account uses phone numbers as account identifiers (i.e., identity of the entity)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Samid and Gamaroff to incorporate the further teachings of Gamaroff to confirm an identity of an entity that attempts to spend the refund coin.
There is motivation to further combine Gamaroff into the combination of Samid and Gamaroff because the use of a mobile currency account provides the recipient entity with a convenient means of utilizing the transferred assets. Moreover, mobile currency accounts may use phone numbers as account identifiers, providing a convenient means of identifying the recipient account (Gamaroff Paragraph 0025).

Regarding Claim 20, the combination of Samid and Gamaroff teaches all the limitations of claims 17 above; however, the combination does not explicitly teach spending the refund coin to issue a refund having a value corresponding to an unspent portion of the payment coin.
Gamaroff further teaches spending the refund coin to issue a refund having a value corresponding to an unspent portion of the payment coin (Paragraph 0091 teaches the transfer module sets the change address to be an interstitial change address; the ledger entry will therefore indicate that any funds beyond the specified amount should be assigned to the specified interstitial change address).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Samid and Gamaroff to incorporate the further teachings of Gawlas to spend the refund coin to issue a refund having a value corresponding to an unspent portion of the payment coin.
There is motivation to further combine Gamaroff into the combination of Samid and Gamaroff because of the same reasons listed above for claim 17 above.

Regarding Claims 8, 21, and 30, the combination of Samid and Gamaroff teaches all the limitations of claims 1, 20, and 23 above; and Samid further teaches performing a double-refund check prior to issuing the refund coin (Paragraphs 0032 teaches a merchant will order from the core mint a certain number of loyalty coins totaling $X; those coins will be distributed by the merchants to his customers or prospective customers under the merchant's terms, and when the customers bring them back to the merchant to pay with them, then the merchant passes these coins to the mint; the mint verifies that the submitted coins were in fact minted by it, and were never redeemed, and conveys this verification to the merchant, who then accepts these coins as money; the merchant is paying for coin management: insuring that customers don't use a loyalty coin twice, or don't mint loyalty money themselves).

Regarding Claims 9 and 29, the combination of Samid and Gamaroff teaches all the limitations of claims 1 and 23 above; and Samid further teaches wherein the first asset corresponds to a sum of money deposited into a bank account, and the sum of money backs the total value of the payment coin (Paragraph 0041 teaches Alice may wish to sell credit to Bob; she will order POD coins from the mint, nominal value $x, and will pass on these coins to Bob; the mint will recognize that these coins have not been paid for, they are POD, and will recognize that Alice ordered them, so the mint will turn to Alice, requesting payment; Alice will pay the mint the nominal value of the coin submitted by Bob, namely $y).

Regarding Claims 10, 22, and 31, the combination of Samid and Gamaroff teaches all the limitations of claims 1, 17, and 23 above; however, the combination does not explicitly teach performing an over-spending check prior to issuing payment to a merchant for the partially spent value of the payment coin.
Gamaroff further teaches performing an over-spending check prior to issuing payment to a merchant for the partially spent value of the payment coin (Paragraphs 0070-0073 teach the transfer module may process the distributed ledger transaction by submitting an entry to the distributed ledger; the entry may comprise a source indicator set to a blockchain address for an account held by the second entity to the transaction, a destination indicator set to a blockchain address for the temporary account, and a change address set to an interstitial change address (i.e., the change address comprises any over-spending payment); the transfer module may determine that the ledger entry has been recorded in the distributed ledger; in response to determining that the ledger transaction has been recorded, the transfer module may initiate a deposit of destination assets to the recipient entity's account).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Samid and Gamaroff to incorporate the further teachings of Gamaroff to perform an over-spending check prior to issuing payment to a merchant for the partially spent value of the payment coin.
There is motivation to further combine Gamaroff into the combination of Samid and Gamaroff because of the same reasons listed above for claims 1, 17, and 23 above.

Claims 4, 6, 15, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Samid (US 20170249607) in view of Gamaroff (US 20200167741) in further view of Gawlas (WO 2020126078).

Regarding Claims 4, 15, and 25, the combination of Samid and Gamaroff teaches all the limitations of claims 1, 14, and 23 above; however, the combination does not explicitly teach wherein creating the payment coin further comprises: digitally signing a commitment based on a payment key of a bank using a blind signature scheme.
Gawlas from same or similar field of endeavor teaches wherein creating the payment coin further comprises: digitally signing a commitment based on a payment key of a bank using a blind signature scheme (Lines 261-263 teach in the eMD described so far, a monetary amount (= maximum amount of the eMD) is linked to the subscriber-generated serial number, i.e. the issuer's blind signature is valid for the total amount of the monetary amount).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Samid and Gamaroff to incorporate the teachings of Gawlas for creating the payment coin to further comprise: digitally signing a commitment based on a payment key of a bank using a blind signature scheme.
There is motivation to combine Gawlas into the combination of Samid and Gamaroff because when the signature is checked later, it can be determined whether this transmitted publisher information matches the publisher information contained in the signature or whether it was changed in the course of a manipulation attempt. The blind signature generated with this process enables every participant in the payment system to verify the authorship of the signature in an improved manner via a blinded eMD (Gawlas Lines 129-133).

Regarding Claims 6 and 27 the combination of Samid and Gamaroff teaches all the limitations of claims 1 and 23 above; however, the combination does not explicitly teach wherein creating the refund coin further comprises: digitally signing the commitment based on a refund key of a bank using a blind signature scheme.
Gawlas from same or similar field of endeavor teaches wherein creating the refund coin further comprises: digitally signing the commitment based on a refund key of a bank using a blind signature scheme (Lines 997-1009 teach a payment system with eMD c in which change can also be paid or in which out-of-round amounts can be transferred or whose monetary amount can be sent to different entities; an eMD can be divided with the signing method S obtained in FIG. 6 and can be transmitted, with the blind signature nevertheless remaining valid; with the test methods PR1, PR2, PR3, non-round amounts can now be transferred very precisely or corresponding change (change) can be generated; for example, the maximum monetary amount of an eMD c in the test method PR1 could be sent from a first participant TI to a second participant T2; in the test method PR2, the second participant T2 then transfers a partial amount u back to the first participant TI as change).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Samid and Gamaroff to incorporate the teachings of Gawlas for creating the refund coin to further comprise: digitally signing a commitment based on a payment key of a bank using a blind signature scheme.
There is motivation to combine Gawlas into the combination of Samid and Gamaroff because of the same reasons listed above for claims 4, 15, and 25 above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colhoun et al. (US 20170103394) teaches methods and systems for operating a transaction system for facilitating a transaction between a customer system and a merchant system. In one example embodiment, the method of operating the transaction system includes receiving a request for a digital token from the customer system, operating at least one processor to generate the digital token, transmitting the digital token to the merchant system in exchange for at least one item and validating the digital token to confirm the generation of the digital token by the at least one processor. In the various embodiments described herein, the digital token does not contain any identifying information for the customers engaged in the transactions. The digital tokens of the embodiments described herein are highly secure tokens that can be exchanged over a rather insecure network without jeopardizing the security of the transaction system.
Hale (US 20190130371) teaches a method of transacting wherein a proffered amount comprises a payment amount and an overpayment amount; the payment amount being equal to the transaction amount; the overpayment amount being denominated as a note denomination and a coin denomination; and wherein the merchant returns the note denomination in notes; the merchant transfers the coin denomination to an electronic account for distribution at the direction of the purchaser; and a method of redirecting receipt of coinage further requiring communication between at least three entities over three distinct communication channels of at least one data item; and means for verifying an entities entitlement to the receipt of coinage whereby a third entity compares both of a coinage amount and code value sent independently to the third party by a first entity and a second entity, the third entity only issuing a validation event if both comparisons evaluate to true.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685